
	

114 HR 3556 IH: National Park Service Centennial Act
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3556
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Grijalva (for himself, Ms. Tsongas, Mrs. Dingell, Mr. Lowenthal, Mr. Huffman, and Mr. Norcross) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prepare the National Park Service for its Centennial in 2016 and for a second century of
			 protecting our national parks’ natural, historic, and cultural resources
			 for present and future generations, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the National Park Service Centennial Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Centennial Declaration
					Sec. 101. Centennial Declaration.
					Title II—National Park Centennial Challenge Fund
					Sec. 201. Purpose.
					Sec. 202. Definitions.
					Sec. 203. National Park Centennial Challenge Fund.
					Sec. 204. Signature projects or programs.
					Sec. 205. Donations and matching Federal funds.
					Sec. 206. Report to Congress.
					Title III—Second Century Infrastructure Investment
					Sec. 301. Second Century Infrastructure Investment.
					Title IV—Public Lands Centennial Program
					Sec. 401. Public Lands Centennial Fund.
					Sec. 402. Public Lands Centennial Program.
					Sec. 403. Report to Congress.
					Title V—National Park Foundation Endowment
					Sec. 501. Short title.
					Sec. 502. Second Century Endowment for the National Park Service.
					Title VI—National Park Service Second Century Fund
					Sec. 601. National Park Service Second Century Fund.
					Sec. 602. Comparable pass cost for seniors.
					Title VII—National Park Next Generation Stewards
					Sec. 701. National Park Service interpretation and education.
					Sec. 702. Public Land Corps amendments.
					Sec. 703. Volunteers in the parks.
					Title VIII—National Park Service Visitor Services Management Program
					Sec. 801. National Park Service Visitor Services Management Program.
					Title IX—Intellectual Property
					Sec. 901. Intellectual property.
					Title X—National Park Foundation Authorities
					Sec. 1001. Board of directors.
					Sec. 1002. Authorization of appropriations.
				
			ICentennial Declaration
			101.Centennial Declaration
 (a)In generalSection 100301 of title 54, United States Code, is amended— (1)by striking There is and inserting (a) There is; and
 (2)by adding the following new subsection at the end:  (b)Centennial declarationOn the centennial of the establishment of the Service in 1916, Congress declares that the Service has responsibility not only for the administration of the System, but also for programs that provide financial and technical assistance to States, communities, and individuals to protect natural, cultural, historical, and recreational sites, enhancing the preservation of the Nation’s story, increasing access to the outdoors, and contributing to the economic and environmental well-being of the United States. The Congress reaffirms and directs that the Secretary utilize these programs, and any related programs authorized by Congress, to further the conservation and enjoyment of the natural and cultural heritage of the Nation for the benefit and inspiration of the public..
					IINational Park Centennial Challenge Fund
 201.PurposeIt is the purpose of this title to establish a fund in the Treasury that will be used to finance signature projects and programs to enhance the National Park System as it approaches its centennial in 2016 and to prepare the parks for another century of conservation, preservation, and enjoyment.
 202.DefinitionsIn this title: (1)Challenge fundThe term Challenge Fund means the National Park Centennial Challenge Fund.
 (2)DirectorThe term Director means the Director of the National Park Service. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)Signature project or programThe term signature project or program means any project or program identified by the Secretary as one that will help prepare the national parks for another century of conservation, preservation, and enjoyment.
 (5)Qualified donationThe term qualified donation means either a cash donation, or the binding pledge of a cash donation that is guaranteed by an irrevocable letter of credit, to the National Park Service that the Director certifies is to be used for a signature project or program.
				203.National Park Centennial Challenge Fund
 (a)EstablishmentThere is hereby established in the Treasury a fund to be known as the National Park Centennial Challenge Fund. The Challenge Fund shall consist of—
 (1)qualified donations that are transferred from the National Park Service donation account in accordance with section 205(a) of this title; and
 (2)amounts appropriated from the general fund of the Treasury in accordance with section 205(b) of this title.
 (b)AvailabilityAll amounts transferred or appropriated to the Challenge Fund shall be available to the Secretary for signature projects or programs under this title without further appropriation until expended.
				204.Signature projects or programs
 (a)ListThe Secretary shall develop a list of signature projects or programs eligible for funding from the Challenge Fund. The Secretary shall submit the list to the Committees on Appropriations and Energy and Natural Resources of the Senate, and to the Committees on Appropriations and Natural Resources of the House of Representatives.
 (b)UpdatesThe Secretary may, from time to time, as the Secretary finds appropriate, add any signature project or program to the list and provide notice of such addition as required by subsection (a).
				205.Donations and matching Federal funds
 (a)Qualified donationsAt any time after October 1, 2015, the Secretary may transfer to the Challenge Fund any qualified donation received by the National Park Service.
 (b)Matching amountThere is appropriated to the Challenge Fund for each fiscal year in the period beginning on October 1, 2015, and ending on September 30, 2018, an amount equal to the qualified donations received in the same fiscal year, not to exceed $100,000,000 in any one fiscal year.
 (c)SolicitationNothing in this title shall be construed as expanding any authority that exists on the date of its enactment with respect to the ability of the National Park Service and its employees to receive or solicit donations.
 206.Report to CongressThe Secretary shall provide with the submission of the President’s budget for each fiscal year a report on the status of the signature projects or programs and their funding.
			IIISecond Century Infrastructure Investment
 301.Second Century Infrastructure InvestmentIn addition to annual appropriations, there is hereby appropriated to the National Park Service Construction Account for each fiscal year in the period beginning on October 1, 2015, and ending on September 30, 2018, $300,000,000, to remain available until expended, to correct deficiencies in National Park Service infrastructure and facilities.
			IVPublic Lands Centennial Program
			401.Public Lands Centennial Fund
 (a)EstablishmentThere is established in the Treasury a fund to be known as the Public Lands Centennial Fund. (b)FundingFor each fiscal year in the period beginning on October 1, 2015, and ending on September 30, 2018, there is hereby appropriated to the Public Lands Centennial Fund $100,000,000, to remain available until expended.
				402.Public Lands Centennial Program
 (a)ProgramThe Secretary of the Interior and the Secretary of Agriculture shall jointly establish a program under which funds from the Public Lands Centennial Fund are made available to Federal land or water management agencies, including the Bureau of Land Management, the Bureau of Reclamation, the United States Fish and Wildlife Service, the Forest Service, and the National Park Service, to support projects that—
 (1)enhance visitor services and outdoor recreational opportunities; (2)restore lands and waters;
 (3)repair facilities or trails; or (4)increase energy and water efficiency.
 (b)Competitive processThe program established in subsection (a) shall provide for a competitive process for the selection of eligible projects.
 (c)Selection criteriaIn selecting projects to receive funds under the program established in subsection (a), the Secretary of the Interior and the Secretary of Agriculture shall consider the extent to which a proposed project—
 (1)ranks highly within existing agency project prioritization processes; (2)delivers measurable and observable environmental or community benefits;
 (3)includes a role for youth and veterans; (4)follows best management practices and does not create significant new burdens for maintenance or ongoing reinvestment by the proposing land management agency; and
 (5)involves collaboration with community partners. 403.Report to CongressThe Secretary of the Interior and the Secretary of Agriculture shall provide with the submission of the President’s budget for each fiscal year a report of the projects selected for funding under section 402 and the status of their funding.
			VNational Park Foundation Endowment
 501.Short titleThis title may be cited as the National Park Foundation Endowment Act. 502.Second Century Endowment for the National Park Service (a)In generalChapter 1011 of title 54, United States Code, is amended by adding at the end the following:
					
						101121.Second Century Endowment for the National Park Service
 (a)Second century endowmentTo further the mission of the Service, the National Park Foundation shall establish a special account to be known as the Second Century Endowment for the National Park Service (in this title referred to as the Endowment).
							(b)Funds for the endowment
 (1)The Endowment shall consist of any gifts, devises, or bequests that are provided to the National Park Foundation for such purpose.
 (2)The National Park Foundation shall deposit any funds received for the Endowment in a federally insured, interest-bearing account or may invest funds in appropriate security obligations, as directed by the Board of Directors.
 (3)Any accrued interest or dividends earned on funds received for the Endowment shall be added to the principal and form a part of the Endowment.
								(c)Use of funds
 (1)The National Park Foundation shall use funds deposited in the Endowment for projects and activities approved by the Secretary that further the mission and purposes of the Service.
 (2)Each fiscal year, the National Park Foundation may not expend from the Endowment more than 50 percent of the funds received or added to the Endowment in that fiscal year in accordance with paragraph (1).
 (3)No funds received for the Endowment shall be used by the National Park Foundation for administrative expenses of the Foundation, including for salaries, travel and transportation expenses, and other overhead expenses.
 (d)ReportBeginning two years after the enactment of this title, the National Park Foundation shall include, with its annual report, the status of the Endowment, including—
 (1)a statement of the amounts deposited in the Endowment and the balance remaining in the Endowment at the end of the fiscal year; and
 (2)a description of the sums and purposes of the expenditures made from the Endowment for the fiscal year..
 (b)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following:   101121. Second Century Endowment for the National Park Service.. VINational Park Service Second Century Fund 601.National Park Service Second Century Fund (a)In generalTitle 54, United States Code, is amended by inserting the following after chapter 1033:
					
						1035National Park Service Second Century Fund
							
								Sec.
								103501. Establishment.
								103502. Lodging and camping fees.
							103501.Establishment
 (a)In generalThere is established in the Treasury an account to be known as the National Park Service Second Century Fund.
 (b)DepositsAll funds collected under section 103502 and section 807(c)(3) of the Federal Lands Recreation Enhancement Act shall be deposited into the National Park Service Second Century Fund, and shall remain available until expended.
								(c)Use of funds
 (1)Funds deposited into the National Park Service Second Century Fund shall be used for projects or programs approved by the Secretary to further the mission of the Service and to enhance the visitor experience in System units.
 (2)Funds may only be used if matched, on a 1-to-1 basis, by non-Federal donations (including funds, goods, or services) to the Service for specified projects or programs.
									103502.Lodging and camping fees
 (a)FeesWithin a System unit, the Secretary, either directly or through a concessions contract, lease, or similar instrument, may impose a fee in addition to the daily cost of lodging or camping—
 (1)of not more than 5 percent of the fee charged on each person for each night of lodging in facilities; and
 (2)of not more than 5 percent of the fee charged on each person for each night of camping in designated campgrounds.
 (b)LimitationsNo fees may be charged under this section within a System unit for— (1)visitors engaged in backcountry camping at undesignated sites;
 (2)employees of the System, including seasonal employees or employees of concessioners, who live in housing provided in the parks due to their employment, and house guests of such employees;
 (3)persons engaged in residential educational and interpretive programs who are lodged in park facilities while participating in these programs; and
 (4)lodging or camping on private property within a System unit.. (b)Clerical amendmentTitle 54, United States Code, is further amended in the matter before subtitle I by inserting the following after the item relating to chapter 1033:
					
						1035. Second Century Fund 10351..
 602.Comparable pass cost for seniorsThe Federal Lands Recreation Enhancement Act (16 U.S.C. 6801 et seq., Public Law 108–447, division J, title VIII) is amended—
 (1)in section 805(b)(1), by striking of $10.00 and inserting equal to the price of the National Parks and Federal Recreational Lands Pass; and (2)in section 807(c)—
 (A)by renumbering paragraph (3) as paragraph (4); and (B)by inserting after paragraph (2) a new paragraph (3) as follows:
						
 (3)Distribution of age discount fees for national park serviceAny amounts above $10.00 that are collected by the National Park Service for the purchase of the lifetime pass by citizens 62 years of age or older shall be deposited in the National Park Service Second Century Fund established in chapter 1035 of title 54, United States Code..
					VIINational Park Next Generation Stewards
			701.National Park Service interpretation and education
 (a)In generalTitle 54, United States Code, is amended by inserting the following after chapter 1007:  1008Education and Interpretation  Sec. 100801. Purposes. 100802. Definitions. 100803. Interpretation and education authority. 100804. Interpretation and education evaluation and quality improvement. 100805. Improved utilization of partners and volunteers in interpretation and education.  100801.PurposesThe purposes of this chapter are—
 (1)to more effectively achieve the mission of the Service by providing clear authority and direction for interpretation and education programs that are carried out by the Service under separate authorities;
 (2)to ensure that the public encounters a variety of interpretive and educational opportunities and services in their visits to our System units;
 (3)to recognize the Service provides lifelong learning opportunities and contributes to interdisciplinary learning in traditional and nontraditional educational settings; and
 (4)to provide opportunities for all people to find relevance in the System and to strengthen public understanding of our natural and cultural heritage.
 100802.DefinitionsAs used in this chapter: (1)InterpretationThe term interpretation means providing opportunities for people to form intellectual and emotional connections to gain awareness, appreciation, and understanding of the resources of the System. Interpretation may also refer to the professional career field of Service employees, volunteers, and partners who interpret the resources of the System.
 (2)EducationThe term education means enhancing public awareness, understanding, and appreciation of the resources of the System through learner-centered, place-based materials, programs, and activities that achieve specific learning objectives as identified in a curriculum.
 (3)Related areasThe term related areas means— (A)national wild and scenic rivers and national trails;
 (B)national heritage areas; and (C)affiliated areas administered in connection with the System.
 100803.Interpretation and education authorityThe Secretary shall ensure that management of System units and related areas is enhanced by the availability and utilization of a broad program of the highest quality interpretation and education.
 100804.Interpretation and education evaluation and quality improvementThe Secretary may undertake a program of regular evaluation of interpretation and education programs to ensure that they—
 (1)adjust to how people learn and engage with the natural world and shared heritage as embodied in the System;
 (2)reflect different cultural backgrounds, ages, education, gender, abilities, ethnicity, and needs; (3)demonstrate innovative approaches to management and appropriately incorporate emerging learning and communications technology; and
 (4)reflect current scientific and academic research, content, methods, and audience analysis. 100805.Improved utilization of partners and volunteers in interpretation and educationThe Secretary may—
 (1)coordinate with park partners and volunteers in the delivery of quality programs and services to supplement those provided by the Service as part of a park’s Long Range Interpretive Plan;
 (2)support interpretive partners by providing opportunities to participate in interpretive training; and
 (3)collaborate with other Federal and non-Federal public or private agencies, organizations, or institutions for the purposes of developing, promoting, and making available educational opportunities related to resources of the System and programs..
 (b)Clerical amendmentTitle 54, United States Code, is further amended in the matter before subtitle I by inserting the following after the item relating to chapter 1007:
					
						1008. Education and interpretation 100801..
 702.Public Land Corps amendmentsThe Public Lands Corps Act of 1993 (Public Law 103–82; 16 U.S.C. 1721 et seq.) is amended— (1)in section 203(10)(A), by striking 25 and inserting 30;
 (2)in section 204(b), by striking 25 and inserting 30; and (3)in section 207(c)(2), by striking 120 days and inserting 2 years.
 703.Volunteers in the parksSection 102301(d) of title 54, United States Code, is amended by striking not more than $3,500,000 and inserting such sums as may be necessary. VIIINational Park Service Visitor Services Management Program 801.National Park Service Visitor Services Management Program (a)In generalTitle 54, United States Code, is amended by inserting the following after chapter 1019:
					
						1020Visitor Services Management Authority
							
								Sec.
								102001. Establishment of the Visitor Services Management Authority.
								102002. Operating board.
								102003. Duties of the Director.
								102004. Contract authority.
								102005. Financial management.
								102006. Regulations.
								102007. Audits of records.
								102008. Annual report.
							
 102001.Establishment of the Visitor Services Management AuthorityThe Secretary may establish a Visitor Services Management Authority (hereinafter in this chapter referred to as the VSMA) that may administer commercial visitor services programs and activities of the Service, as may be designated by the Secretary, including and without limitation, the award and administration of commercial visitor facilities and services management contracts pursuant to section 102004.
							102002.Operating Board
 (a)Appointment of operating boardThe VSMA shall have an Operating Board of 7 members appointed by the Secretary as follows: (1)The Director of the National Park Service.
 (2)The Chief Financial Officer of the National Park Service. (3)The Associate Director for Business Services of the National Park Service.
 (4)Four other National Park Service Federal employees with appropriate training and experience to provide expert guidance to the VSMA.
 (b)Terms and vacanciesEach board member appointed under subsection (a)(4) shall serve for a term not to exceed four years. A board member may continue to serve upon the expiration of the term until a successor is appointed.
 (c)Duties of the operating boardThe Operating Board shall— (1)appoint a VSMA Director;
 (2)formulate policies for the programs and activities of the VSMA; (3)exercise general supervision over the administration of the VSMA;
 (4)establish bylaws, policies, and procedures as may be necessary for the fulfillment of the duties described in this chapter;
 (5)review, approve, or disapprove all proposed VSMA contractual and investment programs and actions; and
 (6)take all actions that are necessary and appropriate to carry out the duties described in this chapter.
 102003.Duties of the DirectorThe Director of the VSMA shall be responsible, subject to the supervision and direction of the Operating Board, for carrying out the programs and activities of the VSMA and for appointing such other VSMA officers and employees as the Director deems necessary.
							102004.Contract authority
 (a)General authorityThe VSMA may award and administer management contracts (and related professional services contracts) for the operation of commercial visitor facilities and visitor services programs in areas of the System. The commercial visitor facilities and visitor services programs management contracts that may be awarded shall be limited to those that are necessary and appropriate for public use and enjoyment of the unit of the System in which they are located and that are consistent, to the highest degree possible, with the preservation and conservation of the resources and values of the unit.
 (b)Additional authorityThe VSMA may award and administer management contracts and related professional services contracts authorized under this chapter notwithstanding any other provision of law.
								102005.Financial management
 (a)VSMA revolving fundThere is established a revolving fund that shall be available without fiscal year limitation for expenses necessary for the management, improvement, enhancement, operation, construction, maintenance of commercial visitor services and facilities and payment of possessory interest and leasehold surrender interest.
								(b)Collection of funds
 (1)Funds collected by the VSMA pursuant to the contracts awarded under this chapter shall be credited to the revolving fund.
 (2)The Secretary is authorized to transfer to the revolving fund, without reimbursement, any additional funds or revenue deemed appropriate in connection with the functions to be carried out under this chapter.
 (c)Use of fundsThe revolving fund shall be available for expenditure by the VSMA in furtherance of the purposes of this chapter.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this chapter such sums as may be necessary. 102006.RegulationsAs soon as practicable after the effective date of this title, the VSMA shall promulgate regulations appropriate for its implementation.
 102007.Audits of recordsThe financial records of the VSMA shall be made available to the Comptroller General and the Inspector General of the Department of the Interior, as requested, for purposes of conducting annual audits and investigations as necessary.
 102008.Annual reportThe President’s annual budget submission shall include a description of the revenues and expenditures associated with the VSMA..
 (b)Clerical amendmentTitle 54, United States Code, is further amended in the matter before subtitle I by inserting the following after the item relating to chapter 1019:
					
						1020. Visitor Services Management Authority 102001..
				IXIntellectual Property
			901.Intellectual property
 (a)In generalChapter 1025 of title 54, United States Code is amended by adding at the end the following new section:
					
						102505.Reproductions of museum objects
 (a)Agreements for reproductionsWith respect to a museum object in which the object itself and the object’s intellectual property rights, if any, are under the control of the Secretary, the Secretary may enter into agreements for the creation of reproductions of the object with other Federal agencies, units of State or local governments, for-profit corporations, public and private foundations, nonprofit organizations, educational institutions, and individuals. The agreements may include provisions for the collection of fees or royalties.
 (b)Terms and conditionsAny agreement under subsection (a) shall provide for the protection of the public interest in the museum object and any other terms and conditions that the Secretary deems appropriate.
 (c)Retention of fundsAny funds collected pursuant to this section shall be retained, until expended and without further appropriation, for use by the System unit, office, or repository where the museum object is held..
 (b)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following:   102505. Reproductions of museum objects.. XNational Park Foundation Authorities 1001.Board of directorsChapter 1011 of title 54, United States Code, is amended—
 (1)in section 101112— (A)by amending subsection (a) to read as follows:
						
 (a)MembershipThe National Park Foundation shall consist of a Board having as members no fewer than 6 private citizens of the United States appointed by the Secretary. The Secretary and the Director shall be members of the Board, ex officio.; and
 (B)by amending subsection (c) to read as follows:  (c)ChairmanThe Board shall have a Chairman who shall be elected by the Board from its members for a two-year term.; and
 (2)in section 101113(a), by renumbering paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph:
					
 (2)Coordination with serviceActivities of the National Park Foundation under paragraph (1) shall be undertaken after consultation with the Director to assure they are consistent with the programs and policies of the Service..
				1002.Authorization of appropriations
 (a)In generalChapter 1011 of title 54, United States Code, is further amended by adding after section 101121 the following new section:
					
						101122.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this subchapter $25,000,000 for each of fiscal years 2016 through 2026.
 (b)Requirement of advance paymentThe amount made available for a fiscal year under subsection (a) shall be provided to the National Park Foundation in an advance payment of the entire amount on October 1 of the fiscal year, or as soon as practicable thereafter.
 (c)Use of appropriated fundsAmounts made available under subsection (a) shall be provided to the National Park Foundation for use for matching, on a 1-to-1 basis, contributions (whether in currency, services, or property) made to the Foundation.
 (d)Prohibition use for administrative expensesNo Federal funds made available under subsection (a) shall be used by the National Park Foundation for administrative expenses of the Foundation, including for salaries, travel and transportation expenses, and other overhead expenses.
 (e)Prohibition use for investmentNo Federal funds made available under section (a) shall be put in a fund by the National Park Foundation that will be invested or earn interest in any way..
 (b)Clerical amendmentThe analysis at the beginning of such chapter is amended by inserting after the item relating to section 101121 at the end the following:
					
						
							101122. Authorization of appropriations..
				
